NUMBER 13-09-00458-CV

                              COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG

MISSION CONSOLIDATED
INDEPENDENT SCHOOL DISTRICT,                                                    Appellant,

                                              v.

GLORIA GARCIA,                                                                   Appellee.


                On appeal from the County Court at Law No. 6
                         of Hidalgo County, Texas.


                                        OPINION
             Before Justices Rodriguez, Garza, and Benavides
                         Opinion by Justice Garza
       In this accelerated interlocutory appeal, appellant, Mission Consolidated

Independent School District (the “District”), challenges the trial court’s denial of a plea to

the jurisdiction in favor of appellee, Gloria Garcia. By four issues, which can be properly

categorized as three, the District argues that the trial court erred in denying its plea to the

jurisdiction because: (1) Garcia failed to allege jurisdictional facts vesting subject-matter

jurisdiction in the trial court; (2) Garcia’s lawsuit was not timely filed under the Texas

Commission on Human Rights Act (“TCHRA”), see TEX . LAB. CODE ANN . § 21.254 (Vernon

2006); and (3) the District is not an “employer” within the context of the TCHRA, and, thus,

there is no waiver of sovereign immunity. We affirm.
                                               I. BACKGROUND

        Initially, this case involved three terminated school-district employees—Garcia,

Melinda Sotuyo, and Deborah Medina—who filed lawsuits against the District and its

superintendent, H.F. “Jackie” Dyer, alleging violations of the TCHRA and various common-

law claims.1 See Mission Consol. Indep. Sch. Dist. v. Garcia, 166 S.W.3d 902, 903 (Tex.

App.–Corpus Christi 2005), aff’d in part, rev’d in part, 253 S.W.3d 653 (Tex. 2008). The

District filed a plea to the jurisdiction in each case asserting immunity under section

101.106 of the Texas Tort Claims Act, and the trial court denied the District’s pleas. See

TEX . CIV. PRAC . & REM . CODE ANN . § 101.106 (Vernon 2005). On original submission to this

Court, we affirmed the trial court’s denial of the pleas, concluding that section 101.106 of

the Texas Tort Claims Act did not apply to the underlying claims. See Garcia, 166 S.W.3d

at 905.

        On further appeal, the supreme court concluded that: (1) the Texas Tort Claims

Act’s election-of-remedies provision governs all lawsuits filed against a governmental unit;

(2) the employees’ common-law claims against the District and the superintendent were

barred by the Texas Tort Claims Act’s election-of-remedies provision; and (3) the Texas

Tort Claims Act’s election scheme did not bar the employees’ recovery under the TCHRA

“because the Legislature has consented to suits against the government under the TCHRA

. . . and a suit that is based on the TCHRA is not one brought under the [Texas] Tort

Claims Act.” Garcia, 253 S.W.3d at 654, 660-61 (stating, in particular, that “[w]hile this

Court has not previously addressed the issue, all the courts of appeals that have

considered it have concluded that the TCHRA clearly and unambiguously waives immunity,

and we agree. . . . In this case . . . Garcia’s TCHRA claims against the ISD survive”).




         1
           Garcia filed her original petition on July 2, 2004, asserting various wrongful term ination, defam ation,
negligent m isrepresentation, and fraudulent m isrepresentation claim s. The record does not contain
inform ation regarding the status of Sotuyo’s and Medina’s lawsuits; however, they are not parties to this
appeal. Furtherm ore, Garcia acknowledges on appeal that Dyer was dism issed from the underlying suit.

                                                         2
         On remand, the District filed another plea to the jurisdiction2 contending that: (1)

Garcia failed to allege in her original petition jurisdictional facts demonstrating that she had

been discriminated or retaliated against by the District; (2) Garcia failed to comply with the

notice provisions contained in the TCHRA, see TEX . LAB. CODE ANN . § 21.254; and (3) the

District is not an “employer” within the context of the TCHRA, and, therefore, the trial court

lacked subject-matter jurisdiction over Garcia’s claims. See id. § 21.002(8) (Vernon Supp.

2009).       After a hearing, the trial court denied the District’s plea to the jurisdiction.

Thereafter, the District filed a request for findings of fact and conclusions of law. The trial

court did not issue any fact findings or conclusions; this accelerated interlocutory appeal

ensued. See TEX . R. APP. P. 28.1; see also TEX . CIV. PRAC . & REM . CODE ANN . §§

51.014(a)(8) (Vernon 2008), 101.001(3)(B) (Vernon 2005).

                                           II. STANDARD OF REVIEW

         A plea to the jurisdiction is a dilatory plea used to defeat a cause of action without

regard to whether the claims asserted have merit. Bland Indep. Sch. Dist. v. Blue, 34
S.W.3d 547, 554 (Tex. 2000).                  The plea challenges the trial court’s subject-matter

jurisdiction. Id.; see Tex. Dep’t of Transp. v. Jones, 8 S.W.3d 636, 638 (Tex. 1999).

Whether a trial court has subject-matter jurisdiction and whether the pleader has alleged

facts that affirmatively demonstrate the trial court’s subject-matter jurisdiction are questions

of law that we review de novo. Tex. Dep’t of Parks & Wildlife v. Miranda, 133 S.W.3d 217,

226 (Tex. 2004); Tex. Natural Res. Conservation Comm’n v. IT-Davy, 74 S.W.3d 849, 855

(Tex. 2002).

         2
           W e are com pelled to note that the District’s jurisdictional com plaints raised in the plea to the
jurisdiction at bar could have been raised in the initial plea to the jurisdiction filed in 2004. W hile there appears
to be no prohibition on such a piecem eal approach, this practice should be discouraged because of the
inevitable delay and additional expense. See T EX . C IV . P RAC . & R EM . C OD E A N N . § 10.001(1) (Vernon 2002)
(providing, am ong other things, that “[t]he signing of a pleading or m otion . . . constitutes a certificate by the
signatory that to the signatory’s best knowledge, inform ation, and belief, form ed after reasonable inquiry . .
. the pleading or m otion is not being presented for any im proper purpose, including to harass or to cause
unnecessary delay or needless increase in the cost of litigation . . . ”) (em phasis added); see also Columbia
Med. Ctr. of Las Colinas, Inc. v. Hogue, 271 S.W .3d 238, 258 (Tex. 2008) (Brister, J., concurring) (quoting
Iley v. Hughes, 158 Tex. 362, 311 S.W .2d 648, 651 (1958) (“‘Our courts have always frowned upon piecem eal
trials, deem ing the public interest, the interests of litigants[,] and the adm inistration of justice to be better
served by rules of trial which avoid a m ultiplicity of suits.’”)); Transp. Ins. Co. v. Moriel, 879 S.W .2d 10, 30 n.29
(Tex. 1994) (“[W ]e rem ain resolute that piecem eal trials as a general rule should be avoided . . . .”).

                                                          3
       The plaintiff has the burden to plead facts affirmatively showing that the trial court

has jurisdiction. Tex. Ass’n of Bus. v. Tex. Air Control Bd., 852 S.W.2d 440, 446 (Tex.

1993); Univ. of N. Tex. v. Harvey, 124 S.W.3d 216, 220 (Tex. App.–Fort Worth 2003, pet.

denied). We construe the pleadings liberally in favor of the pleader, look to the pleader’s

intent, and accept as true the factual allegations in the pleadings. See Miranda, 133
S.W.3d at 226, 228; City of Fort Worth v. Crockett, 142 S.W.3d 550, 552 (Tex. App.–Fort

Worth 2004, pet. denied).       If a plea to the jurisdiction challenges the existence of

jurisdictional facts, we consider relevant evidence submitted by the parties when necessary

to resolve the jurisdictional issues raised, as the trial court is required to do, even those

facts which may implicate the merits of the cause of action. Miranda, 133 S.W.3d at 227;

Blue, 34 S.W.3d at 555 (confining evidentiary review to evidence that is relevant to the

jurisdictional issue); see City of Waco v. Kirwan, No. 08-0121, 2009 Tex. LEXIS 969, at *6

(Tex. Nov. 20, 2009).

       A trial court’s review of a plea to the jurisdiction challenging the existence of

jurisdictional facts mirrors that of a traditional motion for summary judgment. Miranda, 133
S.W.3d at 228; see TEX . R. CIV. P. 166a(c). The governmental unit is required to meet the

summary judgment standard of proof for its assertion that the trial court lacks jurisdiction.

Miranda, 133 S.W.3d at 228. Once the governmental unit meets its burden, the plaintiff

is then required to show that there is a disputed material fact regarding the jurisdictional

issue. Id. If the evidence creates a fact question regarding jurisdiction, the trial court must

deny the plea to the jurisdiction and leave its resolution to the fact finder. Id. at 227-28.

But, if the evidence is undisputed or fails to raise a fact question on the jurisdictional issue,

the trial court rules on the plea to the jurisdiction as a matter of law. Id. at 228.

       “In considering this evidence, we ‘take as true all evidence favorable to the

nonmovant’ and ‘indulge every reasonable inference and resolve any doubts in the

nonmovant’s favor.’” Kirwan, 2009 Tex. LEXIS 969, at *6 (quoting Miranda, 133 S.W.3d

at 228). Further, a defendant cannot simply deny the existence of jurisdictional facts and


                                               4
force the plaintiff to raise a fact issue. See Johnson v. Brewer & Pritchard, P.C., 73
S.W.3d 193, 207 (Tex. 2002); see also County of Cameron v. Brown, 80 S.W.3d 549, 555

(Tex. 2002) (“In deciding a plea to the jurisdiction, a court may not weigh the claims’ merits

but must consider only the plaintiffs’ pleadings and evidence pertinent to the jurisdictional

inquiry.”).

                                         III. ANALYSIS

A.     Whether Garcia’s Original Petition Contained Sufficient Jurisdictional Facts

       In its first issue, the District contends that Garcia failed to allege in her original

petition sufficient jurisdictional facts to make out a prima facie case of discrimination or

retaliation. Garcia counters that the pleadings sufficiently invoke the subject-matter

jurisdiction of the trial court. Garcia further argues that the trial court’s denial of the

District’s plea to the jurisdiction was proper because the District is attempting to resolve the

underlying merits of the case, which is an inappropriate use of a plea to the jurisdiction.

       1.     Applicable Law

       The TCHRA prohibits an employer from discharging or in any other way

discriminating against an employee because of the employee’s race, color, disability,

religion, sex, national origin, or age. TEX . LAB. CODE ANN . § 21.051 (Vernon 2006).

Specifically, section 21.051 of the labor code provides the following:

       An employer commits an unlawful employment practice if because of race,
       color, disability, religion, sex, national origin, or age the employer:

              (1) fails or refuses to hire an individual, discharges an individual, or
       discriminates in any other manner against an individual in connection with
       compensation or the terms, conditions, or privileges of employment; or

              (2) limits, segregates, or classifies an employee or applicant for
       employment in a manner that would deprive or tend to deprive an individual
       of any employment opportunity or adversely affect in any other manner the
       status of an employee.

Id. The TCHRA also prohibits employers from retaliating or discriminating against an

employee who: “(1) opposes discriminatory practice; (2) makes or files a charge; (3) files

a complaint; or (4) testifies, assists, or participates in any manner in an investigation,

proceeding, or hearing.” Id. § 21.055 (Vernon 2006). Because one of the purposes of the

                                               5
TCHRA is to correlate state law with federal law with respect to employment discrimination,

we may look to federal law in interpreting provisions of the TCHRA. See id. § 21.001

(Vernon 2006); see also M.D. Anderson Hosp. v. Tumor Inst. v. Willrich, 28 S.W.3d 22, 24

(Tex. 2000); NME Hosps., Inc. v. Rennels, 994 S.W.2d 142, 144 (Tex. 1999).

       2.      Discussion

       In her original petition, Garcia noted that she first began working for the District in

October 1976, and “performed all the duties assigned to her with loyalty, dedication[,] and

hard work.” However, on or about February 19, 2003, she was “wrongfully discharged by

a management employee of Defendant [the District] for illegal and discriminatory reasons,

including, but not limited to, participating in an investigation involving another district

employee . . . and for exercising her protected right to freedom of association.” Garcia

further alleged that “she was discriminated against by the Defendant School District due

to her race and national origin, namely—Hispanic/Mexican-American descent,

gender—female, and due to her age, 48 (d.o.b.—06/15/1954)” and that “her termination

was part of a larger unwritten plan or scheme of the Defendant School District to

discriminate against older Hispanic female employees who were politically associated with

persons adverse to the Administration.” Garcia also stated that “there was no legitimate

business justification for her termination” because she “had always performed a

satisfactory job for the Defendant during her employment . . . and that there was work

available and there continues to be work available which [Garcia] could perform” and that

she had fulfilled all statutory prerequisites before filing this action.

       In response to Garcia’s original petition, the District filed a plea to the jurisdiction,

which the trial court denied.       The District contended that Garcia failed to allege

jurisdictional facts demonstrating that she had been discriminated or retaliated against by

the District. Specifically, the District argued that the trial court lacked subject-matter

jurisdiction over Garcia’s discrimination claims because the employee selected to replace

Garcia is of the same gender, national origin, and race and is three years older than

Garcia.     The District further argued that the trial court did not have subject-matter

                                               6
jurisdiction over Garcia’s retaliation claim because she “did not participate in an

investigation related to a claim brought pursuant to Chapter 21 [of the labor code].”

        At the hearing on the District’s plea to the jurisdiction, two affidavits were admitted

as part of the District’s evidence. The first affidavit was executed by Dr. Rebecca Morrison,

the Director of Human Resources for the District, which averred that: (1) Dr. Morrison had

reviewed Garcia’s employment records; (2) Garcia had served as “one of two

Community/Home School Liaisons for Veterans Memorial High School”; and (3) the next

person hired to fill Garcia’s position was Zoila Longoria. The second affidavit, executed

by Longoria, provided the following personal information pertaining to Longoria: (1) her

birthday is April 14, 1951; (2) she is Hispanic; (3) she is a female; and (4) her national

origin is Mexican-American. Beyond its bare assertions at the hearing on the plea to the

jurisdiction, the District did not present any evidence addressing Garcia’s retaliation claim.

        We find that the evidence submitted by the District merely attacks the merits of

Garcia’s underlying causes of action and does not defeat subject-matter jurisdiction. See

Miranda, 133 S.W.3d at 228 (“We adhere to the fundamental precept that a court must not

proceed on the merits of a case until legitimate challenges to its jurisdiction have been

decided. . . .      However, by reserving for the fact finder the resolution of disputed

jurisdictional facts that implicate the merits of the claim or defense, we preserve the parties’

right to present the merits of their case at trial.”); see also Brown, 80 S.W.3d at 555.

Accepting as true the factual allegations made by Garcia in her original petition, taking as

true all evidence favorable to Garcia, and indulging every reasonable inference and

resolving any doubts in Garcia’s favor, we conclude that Garcia has pleaded sufficient facts

demonstrating that the trial court has subject-matter jurisdiction over this dispute, and

therefore, we cannot say that the trial court erred in denying the District’s plea to the

jurisdiction.3 See Kirwan, 2009 Tex. LEXIS 969, at *6; Miranda, 133 S.W.3d at 226, 228;


        3
          Our conclusion is further supported by the suprem e court’s determ ination that the District is not
im m une from suit within the context of the TCHRA. See Mission Consol. Indep. Sch. D ist. v. Garcia, 253
S.W .3d 653, 660 (Tex. 2008); see also Tex. Dep’t of Parks & W ildlife v. Miranda, 133 S.W .3d 217, 224 (Tex.
2004) (holding that im m unity from suit deprives a court of subject-m atter jurisdiction); Sweeny Cmty. Hosp.

                                                      7
see also Crockett, 142 S.W.3d at 552. Accordingly, we overrule the District’s first issue.

B.      Whether Garcia Complied With Section 21.254 of the Labor Code

        By its second issue, the District asserts that Garcia failed to comply with the

mandatory and jurisdictional notice requirements contained in the TCHRA. See TEX . LAB.

CODE ANN . § 21.254. Garcia contends that she filed suit within the sixty-day deadline

imposed by the TCHRA and that she exercised due diligence in serving the District with

notice of her lawsuit.

        The labor code establishes two timelines with which an aggrieved employee must

comply. First, an employee must file an administrative complaint within 180 days of any

alleged discriminatory acts. See id. § 21.202(a) (Vernon 2006); Rice v. Russell-Stanley,

L.P., 131 S.W.3d 510, 513 (Tex. App.–Waco 2004, pet. denied); see also Schroeder v.

Tex. Iron Works, Inc., 813 S.W.2d 483, 485-86 (Tex. 1991).                       This requirement is

“mandatory and jurisdictional”; thus, “failing to comply deprives the court of subject[-]matter

jurisdiction.” Schroeder, 813 S.W.2d at 486; Czerwinski v. Univ. of Tex. Health Sci. Ctr.,

116 S.W.3d 119, 121 (Tex. App.–Houston [14th Dist.] 2002, pet. denied); see Vela v.

Waco Indep. Sch. Dist., 69 S.W.3d 695, 700 (Tex. App.–Waco 2002, pet. withdrawn).

Whether Garcia complied with this timeline is not in dispute in this case.

        Second, the employee must file suit within sixty days of receiving a right-to-sue letter

from the administrative agency. See Vela, 69 S.W.3d at 699; see also TEX . LAB. CODE

ANN . § 21.254. The Texas Supreme Court has not addressed whether the sixty-day filing

period is jurisdictional. See Tex. Dep’t of Criminal Justice v. Guard, No. 10-06-00065-CV,

2007 Tex. App. LEXIS 2859, at **7-8 (Tex. App.–Waco Apr. 11, 2007, no pet.) (mem. op.).

Several of our sister courts, however, have concluded that the sixty-day filing period is not

jurisdictional. See id. at **9-10 (citing Tex. Dep’t of Transp. v. Beckner, 74 S.W.3d 98, 103

(Tex. App.–Waco 2002, no pet.); Middleton v. Gould, 952 F. Supp. 435, 438 (S.D. Tex.

1996); Corner v. Gates of Cedar Hill, No. 3-00-CV-2499-N, 2002 U.S. Dist. LEXIS 16944,



v. Mendez, 226 S.W .3d 584, 589 (Tex. App.–Houston [1st Dist.] 2007, no pet.) (sam e).

                                                    8
at **6-7 (N.D. Tex. Sept. 9, 2002)); Windle v. Mary Kay, Inc., No. 05-02-00252-CV, 2003

Tex. App. LEXIS 5594, at *4 (Tex. App.–Dallas July 1, 2003, pet. denied) (mem. op.)

(holding that section 21.254 does not establish a jurisdictional bar; instead, it merely affects

a plaintiff’s right to maintain suit under the TCHRA) (citing Lottinger v. Shell Oil Co., 143
F. Supp. 2d 743, 753 (S.D. Tex. 2001) (interpreting the TCHRA); Dubai Petroleum Co. v.

Kazi, 12 S.W.3d 71, 76-77 (Tex. 2000) (holding that section 71.031 of the civil practice and

remedies code is not a jurisdictional bar but affects a plaintiff’s right to maintain a suit)).

         We agree with our sister courts that section 21.254 does not establish a

jurisdictional bar but does affect Garcia’s right to maintain a suit under the TCHRA. See

Beckner, 74 S.W.3d at 103 (holding that the forty-day filing period in a workers’

compensation case is a limitations period and not a jurisdiction bar and stating that

“statutory requirements are not ‘jurisdictional’ merely because they impose a mandatory

requirement on the plaintiff before judicial relief may be sought”); see also Guard, 2007

Tex. App. LEXIS 2859, at **7-9 (holding that “Chapter 21's 60-day filing period is not

jurisdictional” and “a filing period is not an act that must be performed prior to filing suit and

so is not a statutory prerequisite” (emphasis in original)); Windle, 2003 Tex. App. LEXIS

5594, at *4. Because we have concluded that the sixty-day filing period is not jurisdictional,

it cannot serve as the proper basis for a plea to the jurisdiction, and therefore, we cannot

address it on interlocutory appeal.4 See Tex. Educ. Agency v. Donna Indep. Sch. Dist.,

           4
             The District argues that Garcia’s alleged failure to notify the District of her suit within the sixty-day
filing period deprived the trial court of subject-m atter jurisdiction, considering section 311.034 of the
governm ent code provides that “[s]tatutory prerequisites to a suit, including the provision of notice, are
jurisdictional requirem ents in all suits against a governm ental entity.” See T EX . G O V ’T C OD E A N N . § 311.034
(Vernon Supp. 2009). However, the language referenced by the District was not included in the version of
section 311.034 that was in effect when Garcia filed suit on July 2, 2004. See Act of June 15, 2001, 77th Leg.,
R.S., ch. 1158, § 8, 2001 Tex. Gen. Laws 2374, 2433 (am ended 2005) (current version at T EX . G O V ’T C O DE
A N N . § 311.034). In fact, the predecessor to section 311.034 provided the following:

         Sec. 311.034 W AIVER OF SOVEREIGN IMMUNITY

         In order to preserve the legislature’s interest in managing state fiscal m atters through the
         appropriations process, a statute shall not be construed as a waiver of sovereign im m unity
         unless the waiver is effected by clear and unam biguous language. In a statute, the use of
         “person” as defined by Section 311.005 to include governm ental entities does not indicate
         legislative intent to waive sovereign im m unity unless the context of the statute indicates no
         other reasonable construction.

Id. Because the predecessor to section 311.034 is silent as to statutory prerequisites and jurisdictional

                                                          9
221 S.W.3d 791, 796 n.3 (Tex. App.—Corpus Christi 2007, no pet.) (“The proper avenue

for raising the statute of limitations is a motion for summary judgment—not a plea to the

jurisdiction”); Instrument Specialities Co. v. Tex. Employment Comm’n, 924 S.W.2d 420,

421 (Tex. App.–Fort Worth 1996, writ denied) (raising service issue by motion for summary

judgment); see also Guard, 2007 Tex. App. LEXIS 2859, at *9 (citing Cozby v. City of

Waco, 110 S.W.3d 32, 35 (Tex. App.–Waco 2002, no pet.)). Accordingly, we overrule the

District’s second issue.

C.      Whether the District is an “Employer” Within the Context of Chapter 21 of the
        Labor Code

        In its third issue, the District argues that it is not subject to the waiver of immunity

contained in chapter 21 of the labor code because it is a school district and not an

“employer.” See TEX . LAB. CODE ANN . § 21.002(8).

        On original submission, the Texas Supreme Court held that immunity is waived as

to a school district under chapter 21 of the labor code. See Garcia, 253 S.W.3d at 660;

see also Copperas Cove Indep. Sch. Dist. v. Brown, No. 10-09-00047-CV, 2009 Tex. App.

LEXIS 9814, at **1-2 (Tex. App.–Waco Dec. 30, 2009, no pet h.) (mem. op.) (rejecting a

school district’s argument that school districts are not “employers” as defined by Chapter

21, and therefore, immunity is not waived). On appeal, the District essentially asks us to

reconsider the supreme court’s resolution of this issue.

        We first note that the “law of the case” doctrine requires that “questions of law

decided on appeal to a court of last resort will govern the case throughout its subsequent

stages.” Hudson v. Wakefield, 711 S.W.2d 628, 630 (Tex. 1986). Furthermore, this Court

is bound to follow the supreme court’s resolution of this issue. See Lubbock County v.

Trammel’s Lubbock Bail Bonds, 80 S.W.3d 580, 585 (Tex. 2002) (“It is not the function of

a court of appeals to abrogate or modify established precedent. . . . That function lies

solely with this Court. . . . Generally, the doctrine of stare decisis dictates that once the

Supreme Court announces a proposition of law, the decision is considered binding


requirem ents, we do not consider the District’s argum ent to be persuasive.

                                                    10
precedent.”).

         The District argues that Garcia is not the “law of the case” because the specific

issue of whether a school district is immune under the TCHRA was never fully briefed or

argued. It further argues that the supreme court’s more recent decision in Harris County

Hospital District v. Tomball Regional Hospital calls Garcia into question. See 283 S.W.3d
838 (Tex. 2009). We are unpersuaded by these arguments. Notwithstanding the lack of

briefing or argument, the supreme court considered the waiver issue5 and concluded that

the “TCHRA clearly and unambiguously waives immunity.” Garcia, 253 S.W.3d at 660.

Thus, we must conclude that the definition of “employer” in chapter 21 of the labor code

includes school districts, and therefore, immunity is waived.6 Accordingly, we overrule the

District’s third issue.

                                                  IV. CONCLUSION

         Having overruled all of the District’s issues on appeal, we affirm the judgment of the

trial court.



                                                                  DORI CONTRERAS GARZA,
                                                                  Justice

Delivered and filed the
28th day of January, 2010.




        5
          “Here, Garcia alleges that the Legislature waived the ISD’s im m unity in the TCHRA.” Garcia, 253
S.W .3d at 660.
          6
            W e also note that the District, in arguing that it is not an “em ployer” within the context of Chapter 21
of the labor code, argues that it is neither a “political subdivision” of the State of Texas nor a “state
instrum entality.” If this were true, then, in reconciling chapter 21 of the labor code with section 51.014 of the
civil practice and rem edies code (the statute authorizing certain interlocutory appeals), the District would not
be entitled to appeal the trial court’s interlocutory order in this case. Compare T E X . L AB . C OD E A N N . §
21.002(8) with T EX . C IV . P RAC . & R EM . C OD E A N N . § 51.014(a)(8) (providing that a governm ental unit as defined
by section 101.001 of the civil practice and rem edies code m ay appeal from an interlocutory order granting
or denying a plea to the jurisdiction); see T EX . C IV . P RAC . & R EM . C OD E A N N . § 101.001(3)(B) (defining a
“[g]overnm ental unit” as “a political subdivision of this state including any . . . school district . . . ”) (em phasis
added).

                                                           11